DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 11, 12, 13, 15, 16, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 02/01/2022 are persuasive.  There is insufficient teaching, suggestion, or motivation in the prior art to modify a prior art device in such a fashion as to meet the particularly claimed features of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762